 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    DAVID ALEXANDER WOLPERT,                         No. 2:19-cv-0590 TLN AC (PS)
11                       Plaintiff,
12           v.                                        FINDINGS AND RECOMMENDATIONS
13    STARBUCKS CORPORATION,
14                       Defendant.
15

16          Plaintiff is proceeding in this action pro se. The matter was accordingly referred to the

17   undersigned for pretrial matters by E.D. Cal. R. (“Local Rule”) 302(c)(21). Plaintiff was

18   previously granted leave to proceed in forma pauperis. ECF No. 3. On June 5, 2019, the court

19   dismissed plaintiff’s First Amended Complaint with leave to file a Second Amended Complaint

20   within 30 days. ECF No. 6. Plaintiff was cautioned that failure to timely file a Second Amended

21   Complaint could result in a recommendation that the action be dismissed for failure to prosecute.

22   Id. at 7-8. On July 11, 2019, with no Second Amended Complaint having been filed, the court

23   issued an order to show cause within 14 days why this case should not be dismissed for failure to

24   prosecute. ECF No. 7. Plaintiff has not responded to the court’s recent orders or taken the

25   necessary action to continue prosecuting this case.

26          Therefore, IT IS HEREBY RECOMMENDED that this action be dismissed, without

27   prejudice, for lack of prosecution and for failure to comply with the court’s orders. See Fed. R.

28   Civ. P. 41(b); Local Rule 110.
 1          These findings and recommendations are submitted to the United States District Judge
 2   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one
 3   (21) days after being served with these findings and recommendations, plaintiff may file written
 4   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
 5   Findings and Recommendations.” Local Rule 304(d). Plaintiff is advised that failure to file
 6   objections within the specified time may waive the right to appeal the District Court’s order.
 7   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 8   DATED: July 29, 2019
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
